 



EXHIBIT 10

Confidentiality and Non-Compete Agreement

      This CONFIDENTIALITY AND NON-COMPETE AGREEMENT (“Agreement”) is made by
and between InfraSource Services, Inc. (the “Company”) and John R. Marshall
(“Marshall” and collectively with the Company, the “Parties”).

      In connection with Marshall’s services as a member of the Board of
Directors (the “Board”) of the Company, the Company has disclosed certain
confidential information to Marshall. Pursuant to Marshall’s decision to not
stand for reelection to the Board and in consideration of Marshall’s agreement
to not disclose such confidential information and agreement not to compete with
the Company, the Parties, intending to be legally bound hereby agree as follows:



1.   As used in this Agreement, the term “Confidential Information” means any
technical or business information furnished by the Company to Marshall in
connection with Marshall’s services as a member of the Board, regardless of
whether such information is in written, oral, electronic, or other tangible
form. Such Confidential Information may include, without limitation, trade
secrets, know-how, inventions, technical data or specifications, methodologies,
applications, software, business or financial information, research and
development activities, product and marketing plans, and customer and supplier
information.   2.   Marshall shall maintain the Company’s Confidential
Information in confidence and not disclose such Confidential Information to any
third party without the prior written consent of the Company. Information is not
considered confidential or subject to these obligations if it:



  a.   Was independently developed or discovered by Marshall prior to the time
of its disclosure under this Agreement;     b.   Was available to the public
prior to the date of disclosure to Marshall by the Company;     c.   Becomes
part of the public domain by publication or by any other means except an
unauthorized act or omission on the part of Marshall; or     d.   Is or was
disclosed to Marshall at any time, whether prior to or after the time of its
disclosure under this Agreement by a third party who, to the knowledge of
Marshall, is under no obligation to Marshall to maintain such information in
confidence.



3.   Marshall shall not use the Company’s Confidential Information for any
purpose other than to evaluate the potential business relationship between the
parties and to conduct any ensuing business arrangement.   4.   Neither this
Agreement nor the disclosure of Confidential Information shall be deemed by
implication or otherwise to vest in Marshall any rights in any patents, trade
secrets, or other intellectual property rights of the Company.





 



--------------------------------------------------------------------------------



 



5.   The obligations set forth in this Agreement regarding Confidential
Information shall remain in effect for a period of five (5) years.   6.  
Marshall further acknowledges and agrees that he shall not, without the express
written consent of the Company, engage in any business enterprise, either
directly or indirectly, which competes, either directly or indirectly, with the
Company, or any of its subsidiaries, or operates in the same, or substantially
similar, business industry as the Company. This prohibition shall be in full
force and effect for a term of one (1) year. Nothing in this Agreement shall
restrict or inhibit Marshall’s responsibilities in the performance of his duties
on behalf of Great Plains Energy Company or any of its subsidiaries.   7.  
Marshall acknowledges and agrees that great loss and irrevocable damage would be
suffered by the Company if Marshall should breach or violate the restrictions
set forth in this Agreement. Marshall further acknowledges that such a breach
will cause the Company immediate and irreparable harm and damage, including
damages which cannot be adequately remedied at law. Therefore, in addition to
all remedies provided at law or in equity, Marshall agrees and consents that, in
the event of a breach or a threatened breach by Marshall, the Company shall be
entitled to an injunction to prevent a breach or a further breach of this
Agreement, to prevent threatened or future harm, and to prescribe such
affirmative action as may be necessary to remedy a breach or threatened breach
without diminishing the Company’s right to money damages.   8.   In
consideration of Marshall’s agreement to maintain the Company’s Confidential
Information in confidence and not to compete, the Company agrees to pay Marshall
$75,000 within twenty (20) days of executing this Agreement.   9.   This
Agreement shall be governed by and construed in accordance with the substantive
laws of the Commonwealth of Pennsylvania. This Agreement shall be binding and
inure to the benefit of the Company’s successors and assigns. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.   10.  
Marshall hereby represents and warrants that it has not entered and will not
enter into any agreements inconsistent with its obligations under this
Agreement.   11.   If Marshall becomes legally obligated to disclose any
Confidential Information received by it from the Company, Marshall will use
reasonable efforts to give the Company prompt and timely notice of such fact so
that the Company may obtain a protective order or other appropriate remedy
concerning any such disclosure or waive compliance with the provisions of this
Agreement. If the Company elects not to seek, or is unsuccessful in obtaining,
any such protective order or other remedy, the Company shall take all reasonable
and lawful actions to obtain confidential treatment for such disclosure and, if
possible, to minimize the extent of such disclosure.   12.   This Agreement
constitutes the entire agreement between the parties regarding the subject
matter hereof and supersedes any prior agreement between the parties regarding
the subject matter hereof.

2



--------------------------------------------------------------------------------



 



Please indicate acceptance of this Agreement by signing and dating the spaces
provided below.

                 
AGREED TO AND ACCEPTED BY:
 
               
 
      INFRASOURCE SERVICES, INC.
 
               
By:
  /s/ John R. Marshall   By:   /s/ Terence R. Montgomery
 
       

  Name: John R. Marshall       Name:   Terence R. Montgomery

          Title:   Senior Vice President, Chief

              Financial Officer and

              Assistant Secretary
 
               
Dated:
  June 10, 2005   Dated:   June 14, 2005
 
       

3